*395Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered September 23, 2002, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of two years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The evidence supports the jury’s rejection of defendant’s justification defense.
The court properly exercised its discretion in refusing to strike the victim’s testimony after he asserted his Fifth Amendment privilege in response to a single question on cross-examination relating to his former employment. The question related to a collateral matter that pertained solely to credibility and had nothing to do with the incident at issue. The court provided a sufficient remedy when it accorded defendant wide leeway to raise on summation the victim’s invocation of the privilege (see People v Siegel, 87 NY2d 536, 544-546 [1995]). Concur—Tom, J.P., Friedman, Nardelli and Sweeny, JJ.